o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-117278-11 index numbers the honorable robert j wittman member u s house of representative sec_3504 plank road suite fredericksburg va attention --------------------- dear congressman wittman this letter responds to your inquiry dated date on behalf of your constituent ----------------- ---- asked whether an amount_paid for a hearing aid repair is a qualified medical expense for flexible_spending_account fsa purposes hearing aid repair expenses do qualify for fsa purposes but whether the expenses will be reimbursed depends on the rules of the individual’s fsa in general an fsa may reimburse a participant for qualified_medical_expenses more information on fsas can be found in the enclosed publication health_savings_accounts and other tax- favored health_plans pages a qualified medical expense is one an individual incurs for medical_care the definition of medical_care is in the enclosed publication medical and dental expenses including the health_coverage_tax_credit page an fsa can limit payment or reimbursement to only certain medical_expenses thus for example ------------- particular fsa may choose not to pay or reimburse the expense of repairing medical devices such as hearing aids the fsa’s plan documents should identify the qualified_medical_expenses that the fsa will pay or reimburse therefore an fsa has no requirement to pay or reimburse every qualified medical expense however an individual can deduct qualified_medical_expenses on his or her schedule a subject_to the percent adjusted_gross_income limitation conex-117278-11 the general principles of law in this letter are for informational purposes only and do not constitute a ruling section dollar_figure of revproc_2011_1 internal_revenue_bulletin date if you have any questions please contact me or ------------------------- an attorney of my staff at ------------------- sincerely john p moriarty chief branch office of associate chief_counsel income_tax accounting enclosures
